           Case 1:21-cv-00448-DAD-SAB Document 14 Filed 07/20/21 Page 1 of 2



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   FLOYD EUGENE BENDER,                             )   No.: 1:21-cv-00448-NONE-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS, AND DISMISSING
                                                      )   ACTION
14                                                    )
     KELLY SANTORO, et al.,
                                                      )   (Doc. No. 13)
15                                                    )
                     Defendants.                      )
16                                                    )

17            Plaintiff Floyd Eugene Bender is proceeding pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

19   § 636(b)(1)(B) and Local Rule 302.

20            On June 7, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending the instant action be dismissed for failure to comply with a court order and failure to

22   prosecute. (Doc. No. 13.) Those findings and recommendations were served on plaintiff and

23   contained notice that any objections were to be filed within fourteen (14) days after service. (Id. at 3.)

24   To date, no objections to the findings and recommendations have been filed, and the time in which to

25   do so has now passed.

26   ///
27   ///

28

                                                          1
        Case 1:21-cv-00448-DAD-SAB Document 14 Filed 07/20/21 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

2    undersigned has conducted a de novo review of this case. Having carefully reviewed the entire file,

3    the court finds both findings and recommendations to be supported by the record and by proper

4    analysis.

5           Accordingly,

6           1. The findings and recommendations issued on June 7 (Doc. No. 13) are adopted in full; and

7           2. The instant action is dismissed for failure to comply with a court order and failure to

8                prosecute.

9
10   IT IS SO ORDERED.

11      Dated:     July 19, 2021
12                                                     UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
